Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 16-19, 22-37 are pending in the current application.
Priority
2.	This application is a DIV of 15/562,381 09/27/2017 PAT 10689390, which is a 371 of PCT/IN2016/050098 03/30/2016 and claims priority to INDIA 1636/CHE/2015 03/30/2015.  The method of claim 37 of a generic compound described only as “a tricyclic fused pyridin-2-one compound” is not supported by the specification as filed since the compound are limited to those of Formula (I), as such this claim is afforded the priority date of July 14, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
4.	Claims 17-19, 22-35, 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating NUT midline carcinoma, Burkitt’s lymphoma, acute myeloid leukemia and other leukemias of claim 36, with the compounds of Formula (I) in claim 16 it does not reasonably provide enablement for all the diseases of claim 17-35, nor with compounds of unknown structure in claim 37.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.   There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

(A) The claims are very broad directed to treating a laundry list of cancers and other disease described at least in claim 17 only as “a condition mediated by one or more BET family 
(B) This is a medical invention. 
(D) One of ordinary skill is a medical doctor. 
(F) (G)  The application has provided no working examples of the treatment of any disease.  The only information in the specification is a reference to a test tube assay for the inhibition of the bromodomain (BRD4) and performance in cell based assay for inhibition growth in MV-4-11 cells on page 89.  In MV-4-11 cells, BRD4 could bind to the promoter region of MYC and regulate its transcription. A bromodomain inhibitor might disrupt BRD4 recruitment to the MYC promoter and subsequently downregulate c-myc transcription. Myc protein is a transcription factor that heterodimerizes with an obligatory partner Max and regulates the transcription of genes important for cell proliferation, differentiation, and apoptosis. The Myc assay might be used to monitor the inhibitory effect of compounds on Myc dependent gene expression.  No data is given in this Myc assay, but only a description of how to perform an assay.  There are no models of any disease but at least BRD4 activity might be useful for treating some human cancers as discussed below.  Many of these disease have no known treatments. Diseases of the instant claims will be discussed in light 
Cancer
The existence of a "silver bullet" for all tumors is contrary to our present understanding of pharmacology and medicine.   “Thus, we ask a simple, yet fundamental, question: why is it so difficult to cure cancer?  Cancer is not a single disease that can be eradicated by a single drug. Cancer occurs for a variety of reasons and no two cancers are identical.” Bae, Cancer Targeted Drug Delivery, Springer: New York, 2013, Page v. A tumor is caused by abnormal tissue growth. That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue. It can be benign or malignant. Different types of tumors affect different organs and have different methods of growth and harm to the body. 'Evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers' In re Buting, 163 USPQ 689 (CCPA 1969). Thus, it is beyond the skill of oncologists today to get an agent to be effective against all solid tumors. The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites). Dosage regimen is dependent on several risk factors. “The failure of even cancer-targeted drugs can be explained by assuming that a single tumor can be composed of many different types of cancer cells, necessitating the determination of the diversity within a tumor and the need of different treatments. In other words, a cancerous tumor is not homogeneous. It is 
Treating even a single cancer is very difficult.  Jett “Treatment of Small Cell Lung Cancer Diagnosis and Management of Lung Cancer, 3rd ed: American College of Chest Physicians Evidence-Based Clinical Practice Guidelines CHEST 2013; 143(5)(Suppl):e400S–e419S “Small cell lung cancer (SCLC) is a lethal disease for which there have been only small advances in 
Colon cancer is very difficult to treat. According to Sanz-Garcia, “Current and advancing treatments for metastatic colorectal cancer” Expert Opinion on Biological Therapy, 16:1, 2016, 93-110 “Colorectal cancer (CRC) is still a challenge for clinicians and no great advances have been made in recent years….Fluoropyrimidines, oxaliplatin and irinotecan have been the main cytotoxic drugs used for years in metastatic CRC (mCRC) treatment. Sequential treatment could be adequate for selected patients although combined chemotherapy is widely delivered.” At no point are BRD4 inhibitors suggested.
Ovarian cancers are a heterogeneous group of tumors. The most important are the epithelial tumors. These are themselves fairly diverse, the categories being Serous cystomas (Serous benign cystadenomas, Serous cystadenomas with proliferating activity of the epithelial cells and nuclear abnormalities but with no infiltrative destructive growth and Serous cystadenocarcinomas); Mucinous cystomas (divided the same three ways); Clear cell tumors (mesonephroid tumors, again divided the same way), Endometrioid tumors (similar to adenocarcinomas in the endometrium: Endometrioid benign cysts, Endometrioid tumors with proliferating activity of the epithelial cells and Endometrioid adenocarcinomas), mixed mesodermal (now considered to be carcinomas with areas of sarcomatous differentiation), clear cell, transitional cell, and mixed epithelial. Second, there are the Granulosa-Stromal Cell Tumors. These include the granulosa cell tumor (which exists in juvenile and adult forms) and the tumors in the thecoma-fibroma group. This includes thecoma-fibroma group typical thecoma and luteinized thecoma or "stromal Leydig cell tumor". This also includes fibroma, cellular fibroma, fibrosarcoma, stromal tumor with minor sex cord elements, 
Pancreatic cancer is very difficult to treat and there are no examples of any treatment in the specification. See Schober “New Advances in the Treatment of Metastatic Pancreatic Cancer” Digestion 2015;92:175–184 “Pancreatic ductal adenocarcinoma (PDAC) is characterised by an extremely poor overall survival (OS) compared to other solid tumours. As the incidence of the disease is rising and the treatment options are limited, PDAC is projected to be the 2nd leading cause of cancer-related deaths in the United States by 2030. A majority of patients are not eligible for curative resection at the time of diagnosis, and those that are resected will often relapse within the first few years after surgery.” Schober reviews various new approaches, inhibition of BRD4 is not one of them.
Esophageal and stomach cancers are very difficult to treat and the specification has no models or examples of treating these cancers.  According to Boniface “Multidisciplinary management for esophageal and gastric cancer” Cancer Management and Research 2016:8 39–44, “Although there have been notable improvements in survival over the past 35 years, overall 5-year survival rates still hover ∼20% for esophageal cancer and 30% for gastric cancer.” “Multimodality therapy has become the foundation for treatment for the majority of patients with esophageal and gastric cancer.” No mention of BRD4 inhibition is made.

According to Yoo “New drugs in prostate cancer” Prostate Int 4 (2016) 37-42, “Currently, metastatic castration-resistant prostate cancer (CRPC) is usually treated with chemotherapy (docetaxel, mitixantrone, and cabazitaxel) or secondary hormonal therapeutic agents such as abiraterone or enzalutamide. Immunotherapy with sipuleucel-T has been employed in treating asymptomatic or minimally metastatic CRPC without visceral metastasis. Bone metastasis is managed with zoledronic acid, denosumab, or radium-223. Radium-223 is used for symptomatic bone metastasis without visceral metastasis. However, the effects of these treatments are less than satisfactory, and the need for novel agents in treating metastatic CRPC is still present.” He goes on to review various new drugs and does not mention the involvement of BRD4.

"Multiple myeloma (MM) is a mature B cell neoplasm that results in multi-organ failure. The median age of onset, diverse clinical manifestations, heterogeneous survival rate, clonal evolution, intrinsic and acquired drug resistance have impact on the therapeutic management of the disease." Krishnan "Multiple myeloma and persistence of drug resistance in the age of novel drugs (Review)" INTERNATIONAL JOURNAL OF ONCOLOGY 49: 33-50, 2016. "MM is a highly heterogeneous disease with respect to survival and clinical manifestations (54), hence it is difficult to accommodate every criterion in one staging system (55). [pg 35]… Myeloma, unlike other hematological malignancies, is uniquely characterized by intricate cytogenetic and molecular genetic abnormalities resonant of epithelial tumors [pg 36]… Treatment of MM typically involves combination chemotherapy including cyclophosphamide or melphalan, a steroid (dexamethasone or prednisolone), a novel agent [e.g. proteasome inhibitor, immunomodulatory drug (IMiDs)] and may be followed by autologous stem cell transplant depending on the age at diagnosis (2). [pg. 37] " At no point are BRD4 inhibitors discussed. Stewart "Novel therapeutics in multiple myeloma" Hematology 2012, 17(S1), s105-s108, provides a more speculative review of treatments and does not mention BRD4, "Targeted Therapies To date targeted therapy approaches have been 26 Other kinase targets have not, to date, proven to be of high value. Some promise in targeting AKT/PKB27 or CDK528 has been observed and clinical trials are underway examining these two kinase targets." In the words of Stewart these new approaches are "disappointing". “Chronic neutrophilic leukemia (CNL) The major question regarding CNL is whether it is a real disease. Fewer than 150 cases have been reported in the literature, and in a number of these cases CNL was found in association with another neoplasm, particularly myeloma.” [Vardiman ibid].
Based upon the foregoing, treating a single cancer such as colorectal cancer, ovarian cancer, breast cancer, pancreatic cancer, prostate cancer, stomach, hematological or lung cancer is exceedingly difficult with chemotherapeutic drugs.   Only a handful of drugs are useful, platinum agents, etoposide, bevacizumab, pemetrexed or erlotinib.  Finding a new cancer chemotherapeutic is very challenging.  Typically the pre-clinical approach involves cell line screening followed by xenograft models. Damia “Contemporary pre-clinical development of anticancer agents –What are the optimal preclinical models?” EUROPEAN JOURNAL OF CANCER 2009, 45,  2768-2781.  Damia outlines a strategy to identify cancer drugs in The Fig. 1 “Preclinical development steps in the evaluation of new compounds” on page 2769. The National Cancer Institute Screening program NCI60 seems to be the most widely used model for an initial screen.  Sharma “Cell line-based platforms to evaluate the therapeutic efficacy of candidate anticancer agents” Nature Reviews Cancer April 2010, Volume 10, 241-253, also discusses various models for pre-clinical cancer screens.  Table 3 “Cell line platforms for assessing anticancer therapeutics” summarizes some approaches.  The NCI screening program is also listed here.  Ocana, A. “Preclinical development of molecular targeted agents for cancer” Nat. Rev. Clin. Oncol. 2011, 8, 200–209 also discusses such approaches and describes the situation this way: “Preclinical testing of novel ‑60). Only drugs with some activity against specific cell lines are then evaluated in tumor xenograft models (Figure 2).” Pg. 200  “While these techniques evaluate the preclinical activity of compounds, they do not provide information about molecular mechanisms or tumor selectivity, and have rarely guided subsequent clinical development.” Ocana Pg. 201  “Although the identification of new anti-tumour agents is mainly based on in vitro methodologies, the in vivo models are absolutely required to assess the pharmacological activity of a potential new drug in animal models in which the drug undergoes distribution in both neoplastic and normal tissues, is metabolised and eliminated.”  “The preclinical experimental models that are currently used for the identification and selection of novel anticancer drugs, which were overviewed in the present paper, are far from being satisfactory in mimicking the complex biological features of human tumours.” (Damia Page 2778)  Even if there were data for cell-lines like those in NCI-60, the data are sadly non-correlative.  
The situation is so dire that the National Cancer Institute has essentially abandoned the NCI-60, Ledford “US cancer institute overhauls cell lines” Nature February 25, 2016 Volume 530 page 391: “When the NCI-60 was established, researchers had a very different conception of cancer, says James Doroshow, director of the Division of Cancer Treatment and Diagnosis at the NCI in Bethesda, Maryland. “Thirty years ago, the idea was that if you found a drug that worked on six breast cancer cell lines, then you could use it to treat breast cancer,” he says. “Well, it doesn’t work that way.” Since then, breast cancer has been broken down into subcategories that are based on genetic mutations — and each category may respond differently to treatment.” The NCI is focusing its efforts on “developing hundreds of ‘patient-derived xenografts’ (PDXs) by implanting small chunks of human tumours in mice — an environment that better mimics the 
As aforementioned there is only a test tube assay for the inhibition of the bromodomain (BRD4) and performance in cell based assay for inhibition growth in MV-4-11 cells.  This data is on pages 89-90.  The compounds are BRD4 inhibitors based upon the data in the specification.  Belkina “BET domain co-regulators in obesity, inflammation and cancer”   Nature Reviews Cancer 2012 points out, “In humans, there are estimated to be 56 bromodomains encoded in 42 proteins14”  The compounds of the instant claims are inhibitors of BRD4, a single bromodomain.  There is no information regarding BRD1, BRD2 or BRD3 or the other 50 or so BETs.  The specification on pages 2-3 discusses several papers that describe the potential utility of bromodomain inhibitors in 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 4. Binding orientations of inhibitors to bromodomain modules. Different chemotypes of bromodomain inhibitors, which bind in either a non-acetyl-lysine-competitive mode (part A) or an acetyl-lysine-competitive mode (part B) are shown bound to different bromodomain-containing proteins (BRDs). Part Aa includes the inhibitor NP1 bound to P300/CBP-associated factor (PCAF), as well as ischemin and MS7972 bound to CREB-binding protein (CREBBP); part Ab shows BIC1 bound to BRD2(1); part Ba includes the thienodiazepines JQ1 and MS417 bound to BRD4(1), the benzotriazepine BzT-7 bound to BRD4(1), and the benzodiazepine I-BET762 bound to BRD4(1); part Bb includes the isoxazole-based inhibitors isoxazole-4d and isoxazole-9 bound to BRD4(1), the isoxazole-based I-BET151 bound to BRD2(1), an isoxazole-based benzimidazole bound to BRD4(1), and an 


The specification discusses for example JQ1 which is functionally and chemically distinct from the compounds of the instant claims. JQ1 is a pan-BET inhibitor with other functions.  Lockwood “Sensitivity of human lung adenocarcinoma cell lines to targeted inhibition of BET epigenetic signaling proteinsis functionally distinct.” PNAS November 20, 2012, vol. 109, no. 47, 19408–19413 shows that JQ1 actually has many effects on cancer cells   “Moreover, as JQ1 leads to the down-regulation of several genes with potential roles in tumorigenesis, such as HAS2, MDM2, ILR7, and TRAF1, in addition to FOSLL we cannot rule out the possibility that other factors may be responsible for mediating the effects of BET inhibition in LAC. Indeed, a recent study on the effects of JQ1 in acute lymphoblastic leukemia identified IL7R as a critical target (24).”  The compounds of the instant claims would not behave in the same manner as JQ1 which is completely different structurally.  The structure and mechanism of action of JQ1 and other BET inhibitors is distinct from the compounds of the instant claims, therefore publications related to JQ1 and other inhibitors have little bearing on the enablement of the instant claims. 
According to Belkin, “Therefore, there is an emerging rationale to test whether BET protein inhibitors might be clinically useful to target specific human cancers that are strongly dependent on MYC-regulated transcriptional networks, such as Burkitt’s lymphoma83 and certain types of AML81,84.”  Based upon this a claim to treating the MYC-dependent tumors Burkitt’s lymphoma and certain types of AML is reasonable based upon the data.  The examiner also submits a paper to Cain, C. SciBX 4(31); “Bromodomain brake on AML” Published online Aug. 11, 2011, 1-2, that does suggest that BRD4 inhibitors can help treat acute myeloid leukemia (AML).  The attempt 
Neurological Disease
The term "Neurological disease" covers an immense array of  unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type ("tangle-only dementia"); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia" (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once -amyloid proteins, although its exact cause is unknown. “However, while the development of these plaques and tangles has been implicated in the pathology of AD, it is uncertain whether they are a cause or an effect.  Currently, there are no approved treatments to halt or slow the progression of AD, though medications are available to treat the cognitive symptoms of the disease and potential new agents are currently under clinical trial.” [Emphasis added.] University of Cambridge John van Geest Centre for Brain Repair School of Clinical Medicine “Alzheimer’s disease and tauopathy” Online “http://www.brc.cam.ac.uk/research/alzheimers-disease-and-tauopathy/” accessed September 10, 2015. According to Tomohiro Chiba "Emerging Therapeutic Strategies in Alzheimer's Disease" Intech 2013, 181-225, Table 1 on page 196 shows that none of the disease modifying therapies work. This leads Chiba to the conclusion: "Disease-modifying therapy for AD is not yet available despite vast efforts on drug development and plenty of candidate drugs. As shown in Table 1, failure rate of phase II and III clinical trials for AD are extremely high, meaning not only that current in vitro or pre-clinical models of AD can hardly predict the clinical efficacy but also that drugs, which showed only a mild effect in phase II studies, would eventually fail in phase III studies."
Autoimmune Diseases
As previously discussed, BET is not the same as BRD4, which is the subject of the assays in the specification.  There is no reasonable basis to associate all BETs with BRD4.  Moreover the nature 
Arthritis
The specification does not describe any arthritis treatment.  According to A.M. Bendele “Animal models of rheumatoid arthritis” J Musculoskel Neuron Interact 2001; 1(4):377-385. “Adjuvant Arthritis Rat adjuvant arthritis is an experimental model of polyarthritis which has been widely used for preclinical testing of numerous anti-arthritic agents which are either under preclinical or clinical investigation or are currently used as therapeutics in this disease1-3.” There is no model like this for arthritis.  Most arthritic conditions are poorly modeled in animals. See 
Inflammatory Bowel Disease
According to Argollo “Novel therapeutic targets for inflammatory bowel disease” Journal of Autoimmunity (2017), 85, 103-116. Ulcerative Colitis (UC), is an “immune mediated condition associated with progressive damage of the inflamed gut tissue” of uncertain pathogenesis. Argollo discusses various new treatments: “These novel drugs include agents that target leukocyte trafficking, Interleukin (IL) 23, Janus kinases (JAK), Sphingosine 1 phosphate (S1P) and Smad7, an inhibitor of the immunosuppressive cytokine transforming growth factor b1 (TGF-b1).”  BRD4 is not discussed.
Multiple Sclerosis
Multiple sclerosis is poorly understood and treatment is difficult. "We have a limited understanding of the mechanisms underlying MS, and a multidisciplinary approach is needed to clarify the complex pathophysiology of the disease. It is believed that many genetic, environmental and endogenous factors are important elements driving infammation and ultimately neurodegeneration in MS [5]. Axonal loss and grey matter damage have been regarded as the leading causes of irreversible neurological disability in the progressive stages [6–11 " (pg. 500) De Angelis " Pharmacotherapy in Secondary Progressive Multiple Sclerosis: An Overview" CNS Drugs (2018) 32:499–526.  Major modalities of therapy include Glucocorticosteroids, Interferon, 
Systemic Lupus Erythematosus
Chaichian “Targeted Therapies in Systemic Lupus Erythematosus: A State-of-the-Art Review” J Clin Cell Immunol 2013, S6, 1-8, discusses the state of the art:  “Systemic lupus erythematosus is a chronic multisystem autoimmune disorder associated with significant morbidity and mortality. Traditionally, the cornerstone of SLE therapy has focused on anti-malarial or anti-metabolite medications in combination with corticosteroids… Lupus is a complex heterogeneous disease with as yet incompletely defined pathogenesis.”  “Lupus pathogenesis remains incompletely understood and the heterogeneous nature of disease has made clinical investigation more difficult compared to other rheumatologic diseases. In addition, the lack of consistency in disease activity indices employed in clinical trials has made direct comparison of targeted therapies in SLE more challenging.” [conclusion].  Table 1 page 4 Summarizes specific agents investigated for the treatment of SLE.  At no point are BRD4 inhibitors discussed as targets.
Mahieu “A critical review of clinical trials in systemic lupus erythematosus” Lupus (2016) 25, 1122–1140 discusses the fact that there is only one agent approved to treat lupus in the past 60 years despite many thousands of trials being run, “One challenge in caring for patients with SLE is a paucity of approved medications despite numerous recent efforts to identify efficacious drugs in clinical development programs. Randomized controlled trials (RCTs) evaluating novel biologic and synthetic immune modulators in SLE have been largely unsuccessful at achieving primary endpoints required to gain US Food and Drug Administration (FDA) approval. Only one new agent, belimumab, has been approved for the treatment of SLE in the last 60 years.” 
Type I diabetes
There is no credible basis for the treatment of type I diabetes based upon the mechanism shown.  The cause of type 1 diabetes (T1D) remains unknown. Skog “Revisiting the notion of type 1 diabetes being a T-cell-mediated autoimmune disease” Curr Opin Endocrinol Diabetes Obes 2013, 20:118–123. “Cause and pathogenesis of T1D remain largely unknown. In humans, insulitis is discrete, affects few islets and is present only in about one-third of patients with recent-onset T1D. The rapid increase in incidence of T1D argues against a decisive role for genetic factors and instead for the hypothesis that infectious agents, possibly entering the pancreas via the ductal compartment, are involved in disease pathogenesis. Repeated episodes of bacteria or virus-induced innate inflammations affecting only certain lobes of the pancreas fit well with the reported heterogeneity of the disease within the pancreas as well as with the slow progression over many years.”[abstract]  No evidence for treating diabetes or any other endocrine disease is present in the specification.  
Conclusion
The existence of a single compound to treat all these diseases is impossible.   The instant claims embrace so many unrelated diseases with distinct etiologies and different treatments that a full evaluation is impossible.   It is noted that application relies solely on cell based data for inhibiting the action of BRD4.  Presumably to use this invention one would need to make the compounds of claim 16 and test them against all the various diseases in animals or humans which is undue experimentation.  See MPEP 2164.02 for guidance regarding correlation of in vitro experiments with in vivo outcomes.  It is clear that one could not use the full scope of this invention that has no working examples in this unpredictable art without undue experimentation.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai, Xue “Small PARP inhibitor PJ-34 induces cell cycle arrest and apoptosis of adult T-cell leukemia cells.”   Journal of Hematology & Oncology, 2015, 8, 117/1-117/12.  As disclosed on page 2, “PARP1 inhibitor, PJ-34 (N-(5, 6-Dihydro-6-oxo-2-phenanthridinyl)-2-(dimethylamino) acetamide, ab120981), was purchased from Abcam.”  This PJ-34 compound is a “a tricyclic fused pyridin-2-one compound” and was used to treat cancer. “In this study, we found a potent anti-proliferative effect of PARP small inhibitor PJ-34 against HTLV-I transformed cells and patient-derived ATLL cells. Reduced tumor cell proliferation was demonstrated using XTT and CFSE staining assays. We showed that HTLVI-transformed cells arrested in the G2/M phase of the cell cycle following treatment with PJ-34 was consistent with alterations in cyclins and cyclin-dependent kinase inhibitor (CDKI) expression. The effect of PJ-34 was time- and dose- dependent and affected both IL-2- dependent and IL-2-independent HTLV-I-transformed cells. We further demonstrated that PJ-34 is very effective against a panel of patient-derived ATLL cell lines, suggesting therapeutic potential.”
6.	Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, “Clinical efficacy and safety of  huperzine A in treatment of mild to moderate Alzheimer disease, a placebo-controlled, double- blind, randomized trial.”Zhonghua Yixue Zazhi, 2002, 82(14), 941- by one or more BET family bromodomains”.
7.	Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen “Selective cellular uptake and retention of SN 28049, a new DNA‑binding topoisomerase II‑directed antitumor agent” Cancer Chemother Pharmacol (2014) 74:25–35. According to the document,  “SN 28049 is a new DNA-binding topoisomerase II poison identified by its curative activity against the murine colon 38 carcinoma. Previous studies showed activity to be associated with selective drug accumulation and retention in tumour tissue. Retention varied widely among different tumours and was related to antitumour activity.” SN 28049 is N-[2-(dimethylamino)ethyl]-1,2-dihydro-2,6-dimethyl-1-oxo-Benzo[b][1,6]naphthyridine-4-carboxamide, shown in Figure 1 on page 26,  which is a “a tricyclic fused pyridin-2-one compound”. According to the claim 35 colon cancer is a “condition mediated by one or more BET family bromodomains”.
Objections
8.	Claim 36 is objected to for depending from a rejected base claim, but would be allowable in independent format with all the requisite limitations of the base claim and any intervening claim.
Allowable Subject Matter 
9.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 is drawn to using the genus of the patent 10689390 to inhibit BET family bromodomains in a cell and recites no disease treatment.


Conclusion
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625